Justice TODD,
concurring.
I agree with the majority that the Commonwealth, in asserting it has been harmed by a defendant’s breach of a bail bond and thus opposing remission of a bail forfeiture, need not show financial loss. See Majority Opinion at 72. Accordingly, I join the majority’s reversal of the Superi- or Court’s order on that basis, and its remand for further proceedings. However, I find the majority’s excursion into broader questions — its examination of the other factors a trial court should address in assessing whether justice requires forfeiture, and the burdens of proof in forfeiture proceedings — to be imprudent at this juncture. These issues are outside of our grant of allocatur, see Majority Opinion at 63, and are not addressed by the parties. As a result, we lack the focused adversarial briefing we normally require before resolving issues on our discretionary docket. Rather, I would await a case directly raising these issues, or refer these broad questions to our Criminal Procedural Rules Committee so that we might benefit from the expertise, and the input from practitioners and other interested parties, that the rule-making process offers.